The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: the specification is missing the application(s) that connect this instant application with the provisional application listed in paragraph [0001].  The status of that/those application(s) should also be indicated.  
Appropriate correction is required.
Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 1, the second wherein paragraph states that the device is “configured for integration into a chromatographic system comprising a chromatographic medium” and the third wherein paragraph states that the device is “downstream of the chromatographic medium”.  It is not clear whether or not the chromatographic system/medium is/are required by claim 1 since the device is “configured for integration into a chromatographic system” and a structural relationship is also given between the device and the chromatographic medium.  For examination purposes, examiner will treat claim 1 both ways.  With respect to claim 2, if the chromatographic system/medium are not positively recited as elements of claim 1, it is not clear if the eluent is required by claim 2.  For examination purposes claim 2 will also be treated as if the eluant is or is not positively recited as an element of claim 2.  With respect to claim 4, claim 2 is being treated by examiner as requiring the membrane to be tubular with a lumin.  For that reason, “the lumen of an outer jacket does not have antecedent basis in claim 2.  With respect to claims 5 and 6, it is not clear if the claim limits the material in contact with the permeable membrane to a volatile base or is simply designating what the volatile base is when it is present in the device of claim 1.  For examination purposes, claims 5 and 6 will be treated as not excluding the volatile acid from claim 1.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  If the effluent is not positively recited as an element of claim 1, then its further definition by claim 3 fails to provide a further limitation of claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (abstract ANYL 64, published March 16, 2014) in view of Gross.  In the abstract Liao, which has an authorship that is different from the instant inventorship, describes an ion chromatography 3 + HX → NR3H+ + X-).  Diethylamine was chosen as the amine source due to its low Kb value and its high vapor pressure.  A conventional suppressed anion chromatography system produces a poor response for very weak acids (pKa > 7), if at all, because HX is hardly ionized.  A second conductivity detector then measures the conductivity again.  The eluates are thus detected against a low diethylamine background (typically 20-30 S/cm) as negative peaks, because the equivalent conductance of OH- is greater than X-.  The performances of the amine introduction device were evaluated with respect to induced dispersion and background noise.  The introduction of diethylamine in the vapor phase directly through a permeable membrane actually is superior to solution phase NaOH introduction.  Relative to a microelectrodialytic NaOH generator in previous studies, the amine introduction device is much easier to build.  The availability of such a device is expected to facilitate the use of 2-D detection.  Liao does not teach the types of weak acids being detected, that the volatile base is in the form of a static solution or the type of membrane used.  
In the paper Gross teaches a continuous flow method of introducing reactants into a flowing stream through tube in tube gas-liquid reactors.  A series of continuous flow chemistry processes that facilitate the palladium-catalyzed carbonylation of aryl and vinyl iodides and aryl bromides with a range of alkoxy, hydroxy and amino nucleophiles was reported.  Harnessing a semipermeable Teflon® AF-2400 Tube-in-Tube assembly, these reactors permit the controlled transport of carbon monoxide and dimethylamine into solution at elevated pressure to generate homogeneous flow streams, avoiding some potential issues associated with segmented flow gas-liquid reactors.  As the volume of pressurized gas contained within the device is low, the hazards associated with this are potentially mitigated relative to comparable batch processes.  Incorporation of a second in-line gas-flow reactor allows for the sequential introduction of two gases (carbon monoxide and a gaseous nucleophile - dimethylamine) into the reaction stream.  With respect to this last aspect, the description is found in the description related to figures 5 and 6 on pages 6426-6428.  The paragraph bridging the columns of page 6419 teaches that the amorphous fluoropolymer Teflon® AF-2400, is highly permeable to a range of gasses but has very low permeability to liquids.  They have successfully used reactors based on this material to deliver ozone, hydrogen, carbon dioxide, oxygen, ethylene, syngas, and ammonia into solutions 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a material such as the amorphous fluoroplastic/fluoropolymer taught by Gross as the permeable membrane of Liao because of its known gas permeability to amine materials combined with its liquid impermeability and use in contactors in which the amine is separated by the permeable membrane from the solution into which it is desired to be introduced as taught by Gross.  
Claims 3, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (abstract ANYL 64, published March 16, 2014) in view of Gross as applied to claims 1-3 and 5 above and further in view of Berglund (Analytical Chemistry 1993, 65, 1192-1198).  Liao does not teach the types of weak acids being detected.
In the paper Berglund teaches an approach to simultaneously practicing both suppressed and nonsuppressed ion chromatography (IC).  Following the detector of a conventional NaOH eluent suppressed IC system, a constant concentration of NaOH is introduced by an in-line microelectrodialytic NaOH generator, and this is followed by a second conductivity detector (see figures 1(c) and 2 with their associated discussion).  The second detector background is typically maintained at a level of 20-30 µS/cm (corresponding approximately to 0.1 mM NaOH), and the detector output is the same as what would be observed in a single column mode with a low concentration NaOH eluent.  Together, the two detector outputs provide detectabilities at the microgram per liter level across the pKa range—from fully dissociated to very weak acids (up to pKa 9.5).  Excellent linearity of response is observed, and the system provides qualitative information about peak purity and eluate pKa.  In addition to the usual ratio plots, it is suggested that multidimensional detection in any separation system is best served by plotting the raw detector outputs against each other.  The last paragraph of page 1195 teaches that the real strength of the system is that the first detector (Da) output favors the strong acid eluates while the second detector (Dn) output favors the weak acid anions.  Weak and very weak acid anions such as sulfide, carbonate, silicate, borate, cyanide, and arsenite all produced excellent responses on the Dn output.  
.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (abstract ANYL 64, published March 16, 2014) in view of Gross as applied to claim 2 above and further in view of Shindo (US 4,268,279).  Liao does not teach the permeable membrane housed within an outer jacket.
In the patent Shindo teaches a device (figure 1) capable of forming a salt of a weakly dissociating acid or base that can be used with liquid chromatography (see column 6, lines 52-63). The device includes a permeable membrane (7) in contact with a volatile base or acid on one side of said permeable membrane, allowing the passage of said volatile base or acid from said solution into another side of said permeable membrane (see column 6, lines 52- 63, column 7, lines 6-26 and example 4). The permeable membrane is disposed within the lumen of an outer jacket (6), and said volatile acid or said volatile base is in an annulus (9) formed by an outer surface of said membrane and an inner surface of said outer jacket (see figure 1, its associated description in column 7 and example 4). The membrane is gas permeable and liquid impermeable (see the characteristic features, and in particular features 1 and 5, of the device outlined in column 8). Examiner notes that column 4, lines 44-65 teach a number of gaseous substances that can be treated including ammonia and amines such as methylamine, ethylamine, propylamine, butylamine, dimethylamine, triethylamine and tributylamine.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use an outer jacket such as taught by Shindo to contain the Liao membrane because of its use in a similar manner to add a base to a fluid as taught by Shindo so that there is an expectation that it would function in the intended manner.  
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (abstract ANYL 64, published March 16, 2014) in view of Gross as applied to claim 5 above or Liao in view if Gross and Berglund as applied to claim 9 above, and further in view of Peterson (US 4,451,374).  Liao does not teach that the volatile base is in the form of a static solution.  

It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the static reservoir of Peterson to provide diethylamine of Liao to the permeable membrane because of the cost and ease of use benefits taught by Peterson and Liao.    
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is art that was cited in the parent application, but not in the IDS filed by applicant in the instant application.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797